Exhibit 4.12 TRUST AGREEMENT This Trust Agreement, dated as of July 31, 2009, is among Metro Bancorp, Inc., a Pennsylvania corporation, as “Depositor,” and Wilmington Trust Company, a Delaware banking corporation, as “Trustee.” The Depositor and the Trustee hereby agree as follows: 1.The trust created hereby shall be known as Metro Capital Trust IV (the “Trust”), in which name the Trustee, or the Depositor to the extent provided herein, may conduct the business of the Trust, make and execute contracts, and sue and be sued. 2.The Depositor hereby assigns, transfers, conveys and sets over to the Trustee the sum of $25. The Trustee hereby acknowledges receipt of such amount in trust from the Depositor, which amount shall constitute the initial trust estate.
